Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	This communication is responsive to the application filed 5/6/2020.
2.	Claims 1-17 are pending in this application. Claims 1 and 17 are independent claims. This action is made Non-Final.

Claim Rejections - 35 USC § 102
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


4.	Claim(s) 1-4 and 17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bauer (US 2003/0197739).


a display (see fig 1, 115); 
an input device that accepts an operation (see fig 1, 120); and 
a controller that controls display on the display (see fig 1, 100), wherein the controller divides a display region of the display into a main work region and a sub-work region (see fig 4, where windows 210 and 205 are shown; also see paragraph [0029] “activation of the F1 key can be used to invoke the vertical distribution of a word processing program and an Inbox of an electronic mail program, each covering 50 percent of the display area, with the word processing window being located to the right of the Inbox.”), 
the controller determines whether a window to be newly displayed is to be arranged in the main work region or in the sub-work region (see fig 5, 415; also see paragraphs [0025] and [0032] “a configuration file accessible to the operating system (such as the script file listed in Appendix A herein) can be used to inform the operating system of the user-defined rules of the distribution of the two windows.”), 
when the window is determined to be arranged in the main work region, the controller controls the window to be displayed as a main work window within the main work region so that the window does not overlap with any other window (see paragraph [0025] “These rules can also include the distribution of the windows in connection with another window, such as placing the word processing application window to the left of the Inbox of the electronic mail program. These rules can also include whether each 
when the window is determined to be arranged in the sub-work region, the controller controls the window to be displayed as a sub-work window within the sub-work region so that the window does not overlap with any other window (see paragraph [0025] “These rules can also include the distribution of the windows in connection with another window, such as placing the word processing application window to the left of the Inbox of the electronic mail program. These rules can also include whether each window occupies an equal amount of screen area or whether a first window is to occupy more screen area than a second window.”). 

Regarding claim 2, Bauer discloses wherein the input device accepts a setting of respective positions and sizes of the main work region and the sub-work region within the display region, and the controller controls the main work region and the sub-work region to be displayed on the display so that the respective positions and sizes of the main work region and the sub-work region are as set by the input device (see paragraph [0020] “two or more of the open windows' locations and sizes are adjusted so that the two or more windows are sized and displayed simultaneously according to a user-defined list of rules.”). 

Regarding claim 3, Bauer discloses wherein the controller recognizes an application corresponding to the window to be newly displayed, and based on a type of the application thus recognized, the controller determines whether the window to be 

Regarding claim 4, Bauer discloses wherein based on determination criterion data defining an application to be arranged in the sub-work region, the controller determines whether the window to be newly displayed is to be arranged in the main work region or in the sub-work region, and the input device accepts editing of the determination criterion data (inherent feature since user customization is notoriously associated with user-defined preferences…see paragraph [0027] “user-defined set of rules in a preferences or configuration data file”). 

Claim 17 is similar in scope to claim 1 and is therefore rejected under similar rationale.

Claim Rejections - 35 USC § 103
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	Claims 5-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bauer.

Regarding claim 5, Bauer teaches user-defined rules/preferences for defining how windows are launched, positioned, sized, arranged, etc (see paragraphs [0020], [0025], [0027] and [0032]). Bauer does not expressly disclose wherein when a number of main work windows arranged has reached a previously determined upper limit value, the controller determines to arrange the window to be newly displayed in the sub-work region. However, Official Notice is taken that it is well-known in the art to allow users to customize preferences for how windows are arranged. It would have been obvious to an artisan before the effective filing date of the present invention as a matter of design choice and implementation.

Regarding claim 6, Bauer teaches user-defined rules/preferences for defining how windows are launched, positioned, sized, arranged, etc (see paragraphs [0020], [0025], [0027] and [0032]). Bauer does not expressly disclose wherein the input device accepts a setting of the upper limit value. However, Official Notice is taken that it is well-known in the art to allow users to customize preferences for how windows are arranged. 

Regarding claim 7, Bauer teaches user-defined rules/preferences for defining how windows are launched, positioned, sized, arranged, etc (see paragraphs [0020], [0025], [0027] and [0032]). Bauer does not expressly disclose wherein when a number of main work windows is one or more after a number of main work windows arranged has been changed, the controller automatically adjusts a size and a position of each of the main work windows so that no unoccupied region is generated in the main work region. However, Official Notice is taken that it is well-known in the art to allow users to customize preferences for how windows are arranged. It would have been obvious to an artisan before the effective filing date of the present invention as a matter of design choice and implementation.

Regarding claim 8, Bauer teaches user-defined rules/preferences for defining how windows are launched, positioned, sized, arranged, etc (see paragraphs [0020], [0025], [0027] and [0032]). Bauer does not expressly disclose wherein when automatically adjusting the size and the position of each of the main work windows, the controller uniformly divides the main work region by a number of main work windows to be arranged, and the controller arranges each of the main work windows in each of regions resulting from dividing the main work region. However, Official Notice is taken that it is well-known in the art to allow users to customize preferences for how windows 

Regarding claim 9, Bauer teaches user-defined rules/preferences for defining how windows are launched, positioned, sized, arranged, etc (see paragraphs [0020], [0025], [0027] and [0032]). Bauer does not expressly disclose wherein the input device accepts an operation of closing the window, and in a case where the main work window is closed, when there are the plurality of sub-work windows, the controller moves any one of the plurality of sub-work windows to the main work region and dismisses, from the sub-work region, the any one of the plurality of sub-work windows that has been moved to the main work region. However, Official Notice is taken that it is well-known in the art to allow users to customize preferences for how windows are arranged. It would have been obvious to an artisan before the effective filing date of the present invention as a matter of design choice and implementation.

Regarding claim 10, Bauer teaches user-defined rules/preferences for defining how windows are launched, positioned, sized, arranged, etc (see paragraphs [0020], [0025], [0027] and [0032]). Bauer does not expressly disclose wherein when a number of sub-work windows is one or more after a number of sub-work windows arranged has been changed, the controller automatically adjusts a size and a position of each of the sub-work windows so that the sub-work windows do not overlap with each other. However, Official Notice is taken that it is well-known in the art to allow users to customize preferences for how windows are arranged. It would have been obvious to an 

Regarding claim 11, Bauer teaches user-defined rules/preferences for defining how windows are launched, positioned, sized, arranged, etc (see paragraphs [0020], [0025], [0027] and [0032]). Bauer does not expressly disclose wherein when controlling a plurality of sub-work windows to be displayed in the sub-work region, the controller sets priorities of the plurality of sub-work windows, and the controller sets one of the plurality of sub-work windows that has a highest priority to be larger in size than the other sub-work windows. However, Official Notice is taken that it is well-known in the art to allow users to customize preferences for how windows are arranged. It would have been obvious to an artisan before the effective filing date of the present invention as a matter of design choice and implementation.

Regarding claim 12, Bauer teaches user-defined rules/preferences for defining how windows are launched, positioned, sized, arranged, etc (see paragraphs [0020], [0025], [0027] and [0032]). Bauer does not expressly disclose wherein the input device accepts an operation of closing the window, and when the main work window is closed, the controller controls the one of the plurality of sub-work windows that has a highest priority to be displayed in the main work region and dismisses, from the sub-work region, the one of the plurality of sub-work windows that has been moved. However, Official Notice is taken that it is well-known in the art to allow users to customize preferences for how windows are arranged. It would have been obvious to an artisan 

Regarding claim 13, Bauer teaches user-defined rules/preferences for defining how windows are launched, positioned, sized, arranged, etc (see paragraphs [0020], [0025], [0027] and [0032]). Bauer does not expressly disclose wherein the input device accepts a selection as to whether or not to move the sub-work window when the main work window is closed, in a case where a selection has been made to move the sub-work window, the controller moves the one of the plurality of sub-work windows that has a highest priority to the main work region, and in a case where a selection has been made not to move the sub-work window, even when the main work window is closed, the controller does not move the sub-work window to the main work region. However, Official Notice is taken that it is well-known in the art to allow users to customize preferences for how windows are arranged. It would have been obvious to an artisan before the effective filing date of the present invention as a matter of design choice and implementation.

Regarding claim 14, Bauer teaches user-defined rules/preferences for defining how windows are launched, positioned, sized, arranged, etc (see paragraphs [0020], [0025], [0027] and [0032]). Bauer does not expressly disclose wherein based on previously determined criteria for determining the priorities, the controller sets the priorities of the plurality of sub-work windows, and the input device accepts a setting of the determination criteria. However, Official Notice is taken that it is well-known in the 

Regarding claim 15, Bauer teaches user-defined rules/preferences for defining how windows are launched, positioned, sized, arranged, etc (see paragraphs [0020], [0025], [0027] and [0032]). Bauer does not expressly disclose wherein the input device accepts an operation of switching between the main work window and the sub-work window, the controller controls the main work window when subjected to the switching operation to be newly displayed in the sub-work region while dismissing the main work window from the main work region, and the controller controls the sub-work window when subjected to the switching operation to be newly displayed in the main work region while dismissing the sub-work window from the sub-work region. However, Official Notice is taken that it is well-known in the art to allow users to customize preferences for how windows are arranged. It would have been obvious to an artisan before the effective filing date of the present invention as a matter of design choice and implementation.

Regarding claim 16, Bauer teaches user-defined rules/preferences for defining how windows are launched, positioned, sized, arranged, etc (see paragraphs [0020], [0025], [0027] and [0032]). Bauer does not expressly disclose wherein the input device accepts a selection of a plurality of windows in which synchronous scrolling is enabled, and upon scrolling of a screen being performed in any one of the plurality of windows in .


Conclusion
7.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Sandman, JR et al (US 2013/0042201) teach “the policy of the host application may indicate a maximum number of windows that can be associated with a client application. For example, the policy may specify that each client application is allowed to request the creation of three new windows within the graphic display 100 (see paragraph [0032]).”

Miller et al (US 2009/0150822) teach “with synchronous scrolling enabled, a reader can scroll down to display sections 2, 4, and 6 of the page 22 in the display window 26 using any of the scrollbars 28A, 28B, 28C (see fig 3 and para [0025]).”



Lees et al (US 2020/0174631) teach "[w]hen the new display action is access to a resource by opening a resource window, opening the window is carried out in a size and at a location determined as a function of the data stored including data for the window during previous accesses to the resource and using an algorithm to determine where the user would prefer to have the resource window open and what size it should be (see paragraph [0017])."

Strutin-Belinoff et al (US 2014/0157163) teach “a split-screen user interface for navigating and launching applications on a computing system. According to one example embodiment, a single application and full-screen viewing mode may be separated and split into two separate modules such that one viewing area populates applications within a first display window area while one or more additional applications are populated within a second display window area adjacent to the first display window area. Moreover, the application on the left-hand side of the screen may be "pinned" or placed in a fixed state, while the display window on the right-hand side dynamically updates as applications are added and closed (see paragraphs [0011] and [0017]).”



Uchiyama et al (US 2020/0097143) teach “the display control unit switches a window to be displayed on the main display unit based on the input to the input unit and displays a window displayed in the past on the main display unit on the sub-display unit (see paragraph [0010]).”



8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to RASHAWN N TILLERY whose telephone number is (571)272-6480.  The examiner can normally be reached on M-Th 8:00a - 6:30p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dennis Chow can be reached on (571) 272-7767.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/RASHAWN N TILLERY/Primary Examiner, Art Unit 2174